Citation Nr: 1141547	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  04-41 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed numbness and temporary paralysis during sexual intercourse, as secondary to service-connected sarcoidosis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to June 1978 and from December 1982 to October 1987. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the RO. 

The Board remanded the case to the RO for additional development of the record in July 2007 and July 2010. 

For the reasons set forth hereinbelow, the appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required on his part. 

In July 2010, the Board observed that the issue of service connection for a deformed left second toe had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Furthermore, the issue of service connection for an innocently acquired psychiatric disorder has been raised by the record but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction and these matters are referred to the AOJ for appropriate action.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  The Board believes, however, that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

As noted, the Veteran's claim was remanded by the Board in July 2010 in order to determine the etiology of his claimed numbness and temporary paralysis during sexual intercourse.  In this capacity, the Board observed that the Veteran had been diagnosed with nephrolithiasis on several occasions and expanded the claim to include diseases involving penile and urinary tract function.  

As a result, the Board requested that a VA examiner opine on "whether it is at least as likely as not (50 percent or greater probability) that any pathology experienced during sexual intercourse is related to [the Veteran's] history of nephrolithiasis, or due to an event of the Veteran's period of active service, or otherwise was caused or aggravated by a service-connected disability, specifically to include sarcoidosis." 

After reviewing the Veteran's claims folder and conducting a clinical examination, a September 2010 VA examiner stated that the Veteran's disability "[was] more likely than not psychogenic in nature" but that he could not "comment on the exact etiology [of the Veteran's numbness and temporary paralysis] without resorting to mere speculation."  No further explanation was provided for the examiner's opinion. 

In September 2011, the Veteran, through his representative, argued that the September 2010 VA examination report is inadequate for rating purposes because "the examiner failed to render an opinion [as] to the questions posed by the Board."  It was further argued that "another remand is in order to get a proper medical opinion."  For the reasons set forth immediately below, the Board agrees with this assessment.

Upon review, the Board observes that the September 2010 VA examiner's opinion is unclear.  Specifically, while the examiner indicated that the Veteran's disability is psychogenic in nature, he also stated that he could not determine the etiology of the Veteran's numbness and temporary paralysis without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (where an examiner reports that opinions cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge).  

The record indicates that the Veteran was afforded an additional VA examination in November 2010.  After reviewing the claims folder and conducting a psychiatric examination, the VA examiner stated that the Veteran was experiencing a mood disorder due to his service-connected sarcoidosis, side effects from the steroid mediation used to treat his sarcoidosis, as well as a generalized anxiety disorder.  

In rendering an opinion with respect to the etiology of the Veteran's claimed numbness and temporary paralysis, the VA examiner stated that he "[was] not a medical doctor [and therefore not qualified] to make determinations about physical conditions or causes.  However, it seem[ed] more likely than not (greater than 50%) that his sexual paralysis [was] another medical complication associated with his steroid treatment.  His anxiety regarding his situation [could] also be contributing to this."  

The Board observes that the November 2010 VA examination is also inadequate.  While the examiner indicates that the Veteran's disability is related to the medication he uses to treatment his service-connected sarcoidosis, he prefaces this statement by acknowledging that he is not competent to make such a determination. 

Accordingly, since both the September 2010 and November 2010 VA examinations are inadequate, an additional remand is required in order to obtain a competent nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

In addition, the Board observes that the September 2010 and November 2010 VA examiners stated that the Veteran's claimed numbness and temporary paralysis during sexual intercourse was psychogenic in nature or was aggravated by his anxiety.  The November 2010 VA examiner also attributed several acquired psychiatric disorders to the Veteran's service-connected sarcoidosis. 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Based on the November 2010 VA examination report, the Board finds that the issue of service connection for an innocently acquired psychiatric disorder, as secondary to service-connected sarcoidosis, has been raised by the record but has not yet been addressed by the RO.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].  

This issue is also inextricably intertwined with his pending claim of entitlement to service connection for numbness and temporary paralysis during sexual intercourse, as secondary to service-connected sarcoidosis.  In other words, if service connection for an acquired psychiatric disorder is granted, it may impact the Veteran's claim of service connection for numbness and temporary paralysis during sexual intercourse.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any outstanding evidence relevant to the claim of service connection.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already on file. 

2.  After any available records are added to the claims file, the RO should adjudicate the Veteran's pending claim of service connection for an innocently acquired psychiatric disorder, as secondary to service-connected sarcoidosis as well as the issue of service connection for a deformed left second toe.  Only if the Veteran perfects an appeal of these decisions, and after appropriate appellate development has been completed, should the issues be certified to the Board for adjudication.

3.  Then, the RO should schedule the Veteran for the appropriate VA examination(s) to determine the nature and likely etiology of any identified urinary tract dysfunction and other claimed impairment.  The examiner should specifically comment on the nature and likely etiology of his claimed disorder manifested by numbness and temporary paralysis during sexual intercourse. 

The Veteran's claims file must be reviewed by the examiner(s). All indicated tests should be performed and all findings should be reported in detail. 

Based on his/her review of the case, the VA examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any pathology experienced during sexual intercourse is related to his history of nephrolithiasis, or is due to an event of the Veteran's period of active service, or otherwise was caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability, specifically to include sarcoidosis. [If the Veteran is found to have a disability or pathology that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.]  

The examiner should also express an opinion as to whether it is at least as likely as not (50 percent or greater probability), that any pathology experienced during sexual intercourse, is caused or aggravated (permanently worsened beyond normal progression) by an innocently acquired psychiatric disorder.  [If the Veteran is found to have a disability or pathology that is aggravated by an acquired psychiatric disorder, the examiner should quantify the approximate degree of aggravation.]  

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered. In this regard, the examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability. The examiner should be as specific as possible. 

The examiner(s) should also set forth the complete rationale for all opinions expressed and conclusions reached. If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

4.  Following completion of all indicated development, the RO should readjudicate the claim of service connection in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


